Case 2:18-cv-10781-ODW-FFM Document 1 Filed 12/31/18 Page 1 of 6 Page ID #:1



  1 Matthew C. Wolf (SBN 223051)
      Lauren VanDenburg (SBN 299957)
  2 TURNER FRIEDMAN MORRIS & COHAN,
      LLP
  3 8383 Wilshire Boulevard, Suite 510
      Beverly Hills, California 90211
  4 Tel: 323-653-3900
      Fax: 323-653-3021
  5 mwolf@tfmclaw.com; lvandenburg@tfmclaw.com

  6 Attorneys for Defendants
      JAGUAR LAND ROVER NORTH AMERICA,
  7 LLC and TERRY YORK MOTOR CARS, LTD
      dba LAND ROVER ENCINO
  8

  9
                             UNITED STATES DISTRICT COURT
 10
            CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
 11

 12
      HRAIR AINTABLIAN, an individual,               Case No.: 2:18-cv-10781
 13
                    Plaintiff,                       NOTICE OF REMOVAL OF
 14
            vs.                                      ACTION TO THE UNITED STATES
 15                                                  DISTRICT COURT FOR THE
      JAGUAR LAND ROVER NORTH                        CENTRAL DISTRICT OF
 16 AMERICA, LLC, a Delaware Limited
                                                     CALIFORNIA PURSUANT TO 28
 17 Liability Company; TERRY YORK                    U.S.C. SECTION 1441(a) BASED ON
    MOTOR CARS, LTD, a California                    FEDERAL QUESTION
 18
    Corporation d/b/a LAND ROVER                     JURISDICTION; DECLARATION
 19 ENCINO; and DOES 1 to 25, inclusive,             OF LAUREN K. VANDENBURG
 20                 Defendants.
 21

 22         TO THE CLERK OF THE UNITED STATES DISTRICT COURT FOR
 23 THE CENTRAL DISTRICT OF CALIFORNIA, ALL PARTIES, AND THEIR

 24 ATTORNEYS OF RECORD:

 25         PLEASE TAKE NOTICE that Defendants Jaguar Land Rover North
 26 America, LLC (“JLRNA”) and Terry York Motor Cars, Ltd dba Land Rover Encino

 27 (“LR Encino”) (collectively “Defendants”) hereby remove the above entitled action

 28 from the Superior Court of the State of California for the County of Los Angeles to

                                                 1
                  NOTICE OF REMOVAL OF ACTION PURSUANT TO 28 U.S.C. SECTION 1441(A)
Case 2:18-cv-10781-ODW-FFM Document 1 Filed 12/31/18 Page 2 of 6 Page ID #:2



  1 the Central District of California, Western Division pursuant to 28 U.S.C. §§ 1441(a)

  2 and 1446(a), based on federal question jurisdiction under 28 U.S.C. § 1331.
  3 I.     PRELIMINARY MATTERS
  4        1.     On November 2, 2018, Plaintiff Hrair Aintablian (“Plaintiff”) filed this
  5 lawsuit (the “Complaint”) in the Superior Court of the State of California, County of
  6 Los Angeles, Case No. 18STCV03907 and entitled Hrair Aintablian v. Jaguar Land
  7 Rover North America; Terry York Motor Cars, Ltd d/b/a Land Rover Encino; and
  8 Does 1 to 25, inclusive. A true and correct copy of the Summons, Complaint and all
  9 related process, are attached to the concurrently filed Declaration of Lauren K.
 10 VanDenburg (“VanDenburg Decl.”) as Exhibit “A.”
 11        2.     JLRNA was served with the Complaint on November 29, 2018 through
 12 its registered agent for service of process. This was the first date upon which JLRNA
 13 received a copy of the Complaint and received notice of the facts indicating that the
 14 case was removable within the meaning of 28 U.S.C. § 1446(b).
 15        3.     JLR Cerritos was also served on November 29, 2018.
 16        4.     On December 31, 2018, Defendants answered the Complaint. A true
 17 and correct copy of the Answer is attached to the VanDenburg Decl. as Exhibit “B.”
 18        5.     This Notice of Removal is timely because it is filed within 30 days of
 19 service of the Complaint on JLRNA, which was the first time Defendants received
 20 notice of the facts indicating that the case was removable within the meaning of 28
 21 U.S.C. § 1446(b).
 22 II.    NATURE OF THE CASE
 23        6.     The Complaint alleges causes of action relating to the October 5, 2017
 24 lease of a 2017 Land Rover Range Rover, VIN SALGR2FFK5HA367581.
 25        7.     The Complaint alleges four separate claims for relief against
 26 Defendants, including two claims premised on violation of the Song-Beverly
 27 Warranty Act and two claims premised on violation of the Magnuson-Moss Warranty
 28 Act.
                                               2
                NOTICE OF REMOVAL OF ACTION PURSUANT TO 28 U.S.C. SECTION 1441(A)
Case 2:18-cv-10781-ODW-FFM Document 1 Filed 12/31/18 Page 3 of 6 Page ID #:3



  1         8.      As detailed below, this Court has jurisdiction over this action pursuant to
  2 28 U.S.C. § 1331 on the grounds that the second and third causes of action in the
  3 Complaint arises under the federal Magnuson-Moss Warranty Act, 15 U.S.C. § 2301,
  4 et seq., and satisfies the necessary amount in controversy under that statute.
  5 III.    FEDERAL QUESTION JURISDICTION UNDER 28 U.S.C. § 1331.
  6         A.      Plaintiff’s Claim Arises Under a Federal Statute.
  7         9.      Federal courts have original jurisdiction in actions “arising under the
  8 Constitution, laws, or treaties of the United States.” 28 U.S.C. § 1331. An action
  9 “arises” under federal law within the meaning of this statute if the federal law either
 10 creates the claim or the plaintiff’s right to relief necessarily depends on the resolution
 11 of a substantial question of federal law. Franchise Tax Board v. Construction
 12 Laborers Vacation Trust, 463 U.S. 1, 27-28 (1983).
 13         10.     In the Complaint, Plaintiff brings two claims for relief under the
 14 Magnuson-Moss Warranty Act (“MMWA”). The MMWA is a federal statute. 15
 15 U.S.C. § 2301, et seq.
 16         B.      The Amount in Controversy Requirement is Satisfied.
 17         11.     Under the MMWA, a consumer claiming damage by a warrantor’s
 18 failure to comply with a warranty “may bring suit for damages” in the appropriate
 19 District Court of the United States. 15 U.S.C. § 2310(d)(1)(B). However, “no claim
 20 shall be cognizable in a suit brought under paragraph (1)(B) . . . if the amount in
 21 controversy is less than the sum value of $50,000 (exclusive of interests and costs)
 22 computed on the basis of all claims to be determined in this suit.” 15 U.S.C. §
 23 2310(d)(3)(B); Schultz v. General R.V. Ctr., 512 F.3d 754, 756-57 (6th Cir. 2008).
 24         12.     In the Complaint, Plaintiff seeks a wide variety of remedies, including:
 25 “replacement or restitution,” “incidental damages,” “consequential damages,” “a civil
 26 penalty as provided in Song-Beverly, in an amount not to exceed two times the
 27 amount of Plaintiff’s actual damages,” “actual attorney’s fees,” “cost of suit and
 28 expenses,” “the different between the value of the Vehicle as accepted and the value
                                                 3
                  NOTICE OF REMOVAL OF ACTION PURSUANT TO 28 U.S.C. SECTION 1441(A)
Case 2:18-cv-10781-ODW-FFM Document 1 Filed 12/31/18 Page 4 of 6 Page ID #:4



  1 the Vehicle would have had if it had been as warranted,” “remedies provided in

  2 Chapter 6 and 7 of Division 2 of the Commercial Code,” “pre-judgment interest at
  3 the legal rate,” and “such other relief the Court deems appropriate.” See Complaint,
  4 Prayer for Relief, p. 11.
  5        13.     The total amount due under Plaintiff’s lease for the vehicle is
  6 $32,504.71. See Complaint, ¶8, Ex. A. Thus, the amount in controversy claimed by
  7 Plaintiff under the MMWA claims is in excess of the $50,000 requirement, when
  8 including compensatory damages, the double civil penalty and attorneys’ fees.
  9 Accordingly, the amount in controversy to establish federal jurisdiction under 28
 10 U.S.C. § 1331 and the MMWA is satisfied.
 11 IV.    ADDITIONAL GROUNDS FOR REMOVAL
 12        14.     This Notice of Removal is being filed within thirty (30) days of service
 13 on JLRNA. Thus, this Notice of Removal is timely filed under 28 U.S.C. § 1446(b).
 14        15.     The United States District Court for the Central District of California,
 15 Western Division is the federal judicial district embracing the Superior Court of the
 16 State of California for the County of Los Angeles, where the Superior Court Action is
 17 pending. Thus, venue is proper under 28 U.S.C. § 1441(a).
 18        16.     Counsel for Defendants certify it will file a copy of this Notice of
 19 Removal with the Clerk of the Superior Court of the State of California, County of
 20 Los Angeles, and give notice of the same to counsel for Plaintiff pursuant to 28
 21 U.S.C. § 1446(d).
 22        17.     This Removal is based upon the concurrently filed Declaration, attached
 23 Exhibits, and any other matters which the Court deems applicable.
 24        18.     Should Plaintiff file a motion to remand this case, Defendants
 25 respectfully requests an opportunity to respond more fully in writing.
 26        19.     Defendants will promptly notify Plaintiff and the Superior Court of this
 27 removal as required by 28 U.S.C. § 1441(d).
 28 ///
                                                 4
                 NOTICE OF REMOVAL OF ACTION PURSUANT TO 28 U.S.C. SECTION 1441(A)
Case 2:18-cv-10781-ODW-FFM Document 1 Filed 12/31/18 Page 5 of 6 Page ID #:5



  1 V.     CONCLUSION
  2        20.     Removal of this action is proper under 28 U.S.C. § 1441 because it
  3 arises under the Magnuson-Moss Warranty Act and satisfies the applicable amount in
  4 controversy ($50,000).
  5        THEREFORE, Defendants, pursuant to these statutes and in conformance with
  6 the requirements set forth in 28 U.S.C. § 1446, pray that this action be removed from
  7 the Superior Court of the State of California for the County of Los Angeles to the
  8 Central District of California, Western Division.
  9
 10 Dated: December 31, 2018            TURNER FRIEDMAN MORRIS & COHAN, LLP
 11
 12
                                          By:      /s/ Lauren K. VanDenburg
 13                                             LAUREN K. VANDENBURG
 14                                     Attorneys for Defendants
                                        JAGUAR LAND ROVER NORTH AMERICA,
 15                                     LLC and TERRY YORK MOTOR CARS, LTD
                                        dba LAND ROVER ENCINO
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                 5
                 NOTICE OF REMOVAL OF ACTION PURSUANT TO 28 U.S.C. SECTION 1441(A)
Case 2:18-cv-10781-ODW-FFM Document 1 Filed 12/31/18 Page 6 of 6 Page ID #:6



  1                   DECLARATION OF LAUREN K. VANDENBURG
  2         I, Lauren K. VanDenburg, declare as follows:
  3         1.     I am an attorney at the law firm Turner Friedman Morris & Cohan, LLP.
  4 I am counsel for the named Defendants in this action. I have personal knowledge of
  5 the matters set forth herein and if called, I could and would competently testify
  6 thereto, under oath.
  7         2.     Attached hereto as Exhibit A is a complete copy of the pleadings and
  8 process filed and served in the state court action below.
  9         3.     Attached hereto as Exhibit B is a complete copy of Defendants’ Answer,
 10 filed on December 31, 2018, 2018 in the state court action below.
 11
 12         I declare under penalty of perjury under the laws of the United States that the
 13 foregoing is true and correct and that this declaration is executed at Beverly Hills,
 14 California on December 31, 2018.
 15
 16                                              /s/ Lauren K. VanDenburg
 17                                          LAUREN K. VANDENBURG

 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                6
                 NOTICE OF REMOVAL OF ACTION PURSUANT TO 28 U.S.C. SECTION 1441(A)
